DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAMES T. HANNON, et al.,
                            Appellant,

                                    v.

ZHIJUN MAO AND ASIAN REAL ESTATE INVESTMENT CONSULTING,
                          LLC,
                        Appellee.

                              No. 4D18-406

                         [September 20, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 17-004870.

  Tino Gonzalez of the Law Office of Tino Gonzalez, for appellant.

  Jordan A. Shaw & Kimberly Slaven of Zebersky Payne, LLP, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.